DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 05/04/2022 and email communication conducted on 08/08/2022.
Claims 1, 3-11 and 13-16 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Kwak, Byung Cheol (Registration No. 69316) on 08/08/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A method for controlling an autonomous driving in a vehicle, the method comprising: 
detecting a situation in which the autonomous driving is impossible while the vehicle operates in an autonomous driving mode; 
outputting a control-right handover request warning alarm and then activating a minimal risk maneuver driving mode; 
determining a human driver gaze validity based on the detected situation in which the autonomous driving is impossible; 
determining a human driver intervention validity when a human driver gaze is determined to be valid; and 
determining a control-right handover of the vehicle based on the human driver intervention validity, 
wherein the determining of the human driver gaze validity includes: 
performing a human driver face recognition using a camera disposed on the vehicle; 
identifying a human driver gaze point based on the human driver facial recognition; 
calculating a human driver gaze quality value (Q) based on the human driver gaze point and the detected situation in which the autonomous driving is impossible; and 
evaluating the human driver gaze validity based on the Q,
wherein Q is a maximum value or a minimum value or a value higher than the minimum value and below the maximum value.

2. (Cancelled)

3. (Currently amended) The method of claim 1, wherein the method comprises: 
when the Q is the minimum value, maintaining the minimal risk maneuver driving mode to perform lane-keeping and deceleration driving, regardless of whether or not a human driver intervention is detected.

4. (Currently amended) The method of claim 3, wherein the method comprises: 
when the Q is the maximum value, and the human driver is holding a steering wheel, deactivating the outputting of the warning alarm; and 
transferring a full control-right from an autonomous driving system to a human driver to activate a full manual driving mode.

5.  (Previously presented) The method of claim 4, wherein the method comprises: when the Q is the maximum value, and the human driver is performing front-rear direction movement control while the human driver is not holding the steering wheel, transferring front-rear direction movement control-right from the autonomous driving system to the human driver while left-right direction movement control-right belongs to the autonomous driving system.

6. (Previously presented) The method of claim 4, wherein the method comprises: when the Q is higher than the minimum value and lower than the maximum value, and when a steering wheel torque exceeds a threshold, activating the full manual driving mode; and 
dynamically setting a threshold to have an inversely proportional relationship to the Q.

7. (Previously presented) The method of claim 4, wherein when the Q is higher than the minimum value and lower than the maximum value, and when a deceleration resulting from the human driver is greater than a deceleration corresponding to the minimal risk maneuver driving mode while the human driver is not holding the steering wheel, transferring front-rear direction movement control-right from the autonomous driving system to the human driver while left-right direction movement control-right belongs to the autonomous driving system.

8. (Previously presented) The method of claim 7, wherein when the Q is higher than the minimum value and lower than the maximum value, and when the deceleration resulting from the human driver is less than or equal to the deceleration corresponding to the minimal risk maneuver driving mode while the human driver is not holding the steering wheel, maintaining the minimal risk maneuver driving mode to perform lane-keeping and deceleration driving.

9. (Currently amended) The method of claim 1, wherein the method comprises: 
when the human driver is in a front gaze state at a section termination event, or when a human driver gaze direction is valid for a curved road section in a curved road section drive event, determining that the Q is the maximum value; and 
when the human driver is not in a front gaze state at the section termination event, or when a human driver gaze direction is invalid for the curved road section in the curved road section drive event, determining that the Q is the minimum value, 
wherein the detected situation is an expected transition demand (TD) event including the section termination event and the curved road section drive event.

10. (Previously presented) The method of claim 1, wherein the method comprises: 
when the detected situation is an unexpected TD event, determining the Q based on a distance between a point that has caused the unexpected TD situation and the human driver gaze point.

11. (Currently amended) A device for controlling an autonomous driving, the device comprising: 
a recognizer configured to detect a situation in which the autonomous driving is impossible in an autonomous driving mode; 
a controller configured to: 
output a control-right handover request warning alarm; and 
activate a minimal risk maneuver driving mode when the situation is detected; 
a human driver gaze validity determiner configured to determine a human driver gaze v
alidity based on the detected situation; 
a human driver intervention validity determiner configured to determine a human driver intervention validity when the human driver gaze is determined to be valid; 
a control-right handover determiner configured to determine control-right handover based on the human driver intervention validity and 
a human driver face recognition system configured to perform a human driver face recognition in association with an indoor camera, 
wherein the human driver gaze validity determiner is configured to: 
identify a human driver gaze point based on the human driver facial recognition; 
calculate a human driver gaze quality value (Q) based on the human driver gaze point and the detected situation; and 
evaluate the human driver gaze validity based on the Q,
wherein Q is a maximum value or a minimum value or a value higher than the minimum value and below the maximum value.

12. (Cancelled)

13. (Currently amended) The device of claim 11, wherein when the Q is the minimum value, the control-right handover determiner is configured to maintain the minimal risk maneuver driving mode to perform lane-keeping and deceleration driving, regardless of whether or not 

14. (Currently amended) The device of claim 11, wherein when the Q is the minimum value, the control-right handover determiner is configured to maintain the minimal risk maneuver driving mode to perform lane-keeping and deceleration driving, regardless of whether or not the human driver intervention is detected.

15. (Currently amended) The device of claim 11, wherein when the Q is the maximum value, and when the human driver is performing front-rear direction movement control while the human driver is not holding a steering wheel, the control-right handover determiner is configured to transfer front-rear direction movement control-right from an autonomous driving system to the human driver while left-right direction movement control-right belongs to the autonomous driving system

16. (Currently amended) The device of claim 11, wherein when the Q is higher than the minimum value and lower than the maximum value and when a steering wheel torque exceeds a threshold, the control-right handover determiner is configured to: 
activate a full manual driving mode; and 
set a threshold dynamically to have an inversely proportional relationship to the Q.

17. (Currently amended) The device of claim 11, wherein when the Q is higher than the minimum value and lower than the maximum value and when a deceleration resulting from the human driver is greater than a deceleration corresponding to the minimal risk maneuver driving mode while the human driver is not holding a steering wheel, the control-right handover determiner is configured to transfer front-rear direction movement control-right from an autonomous driving system to the human driver while left-right direction movement control-right belongs to the autonomous driving system.

18. (Currently amended) The device of claim 11, wherein when the Q is higher than the minimum value and lower than the maximum value and when the deceleration resulting from the human driver is less than or equal to the deceleration corresponding to the minimal risk maneuver driving mode while the human driver is not holding a steering wheel, the control-right handover determiner is configured to maintain the minimal risk maneuver driving mode to perform lane-keeping and deceleration driving

19. (Currently amended) The device of claim 11, wherein the control-right handover determiner is configured to:Attorney Docket No. 100607-5361-US
determine that the Q is the maximum value when the human driver is in a front gaze state at a section termination event, or when a human driver gaze direction is valid for a curved road section in a curved road section drive event; and 
determine that the Q is the minimum value when the human driver is not in a front gaze state at the section termination event, or when a human driver gaze direction is invalid for the curved road section in the curved road section drive event, 
wherein the detected situation is an expected transition demand (TD) event including the section termination event and the curved road section drive event.

20. (Previously presented) The device of claim 11, wherein the control-right handover determiner is configured to: 
determine the Q based on a distance between a point that has caused the unexpected TD situation and the human driver gaze point when the detected situation is the unexpected TD event.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 11, closest prior arts Hatano (US 20190054928 A1) and Stent (US20200183383A1) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Hatano teaches alerting the driver and performing a deceleration control when the autonomous driving mode is scheduled to be terminated (FIG. 10 elements S104-S106; par [0093] In a case where the distance up to the scheduled termination point of the automatic driving mode is within the predetermined distance, the specific situation transition control unit 132 sets the transition completion point to a point before an automatic driving mode termination point (for example, by 10 m and the like (step S102), and executes a deceleration control initiation process of the host vehicle M with reference to the set transition completion point (step S104). […]. In addition, the specific situation transition control unit 132 allows the notification device 82 to notify the vehicle occupant of the host vehicle M of information that encourages the manual driving (hand-over) (step S106)”) and transferring control when operation intervention from the driver is satisfied (par [0094]: “In addition, in a case where the host vehicle M has not reached the transition completion point, the hand-over control unit 134 determines whether or not an operation with respect to the operation devices is equal to or greater than a threshold value (step S112). In a case where, the operation is equal to or greater than the threshold value, it can be said that switching to the manual driving mode has been completed, and thus the hand-over control unit 134 terminates the deceleration control of the host vehicle M and terminates the automatic driving mode. In addition, in a case where an operation with respect to the operation devices does not exist, or operation content is not equal to or greater than the threshold value, the hand-over control unit 134 continues the deceleration control”), but fails to specifically teach detecting gaze and determining a gaze score Q, wherein Q is a maximum value or a minimum value or a value higher than the minimum value and below the maximum value.

Stent teaches transferring control to the driver when the gaze direction of driver satisfied the gaze target set by the controller when the autonomous driving mode is scheduled to be terminated (par [0027]: “At block 330, the controller may define a gaze pattern having at least one gaze direction corresponding to a location within a current environment of the vehicle. For example, the controller may analyze image data or LIDAR data of a current environment of a vehicle obtained from one or more environment sensors and identify one or more locations that a driver should be aware of prior to receiving control of the vehicle. For example, a vehicle may be stopped at a stop light after exiting the highway where autonomous control maneuvered the vehicle. Prior to handing off control of the vehicle back to the driver, the controller may identify the location of a stoplight as a location within the current environment that a driver's gaze should track to and the driver should acknowledge before receiving control of the vehicle”, wherein “stoplight” is an example corresponding to detected situation in which the autonomous driving is impossible), but fails to specifically teach Q is a maximum value or a minimum value or a value higher than the minimum value and below the maximum value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668